[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           April 29, 2008
                              No. 07-14202
                                                           THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK



                   D. C. Docket No. 04-14009-CR-DMM


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

TIMOTHY DARNALL

                                                         Defendant-Appellant.




                Appeal from the United States District Court
                   for the Southern District of Florida


                              (April 29, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

     Michael Cohen, appointed counsel for Timothy Darnall, has filed a motion
to withdraw on appeal supported by a brief pursuant to Anders v. California, 386

U.S. 738, 87 S. Ct. 1396, 18 L. Ed.2d. 493 (1967). Our independent review of the

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED and Darnall’s

conviction and sentence is AFFIRMED




                                          2